The Chancellor
decided that a sequestration ought not to be granted, or a receiver appointed ex parte, and without giving the corporation an opportunity to be heard. But upon filing of the petition, duly verified, showing the recovery of a-judgment against the corporation, and that the execution issu-' ed thereon to the proper county had been returned by the sheriff unsatisfied, the court directed an order to show cause, at a future day, why the prayer of the petition should not be granted; and that a copy of the petition and order should be served upon the proper officers of the corporation the usual time before the day appointed for showing cause. And that in the mean time the officers of the company be restrained,by injunction, from selling, assigning, transferring,- or encumbering the property or effects of the corporation.